Citation Nr: 0629562	
Decision Date: 09/18/06    Archive Date: 09/26/06

DOCKET NO.  00-10 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for paranoid 
schizophrenia, undifferentiated type. 

2.  Entitlement to a disability rating in excess of 20 
percent for strain and myositus of the lumbar region, for the 
period from February 26, 1999, through July 13, 2003.

3.  Entitlement to a disability rating in excess of 40 
percent for strain and myositus of the lumbar region, from 
July 14, 2003. 


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel


INTRODUCTION

The veteran had active service from June 1982 to May 1983.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of a May 1999 rating decision in which the 
RO denied service connection for paranoid schizophrenia, 
undifferentiated type; and granted a 20 percent rating for 
strain and myositis of the lumber spine, effective February 
26, 1999 (the date of claim for increase). The veteran filed 
a notice of disagreement (NOD) in July 1999, and the RO 
issued a statement of the case (SOC) in March 2000. The 
veteran filed a substantive appeal (via a VA Form 9, Appeal 
to Board of Veterans' Appeals) in May 2000.

In June 2001, the Board remanded the matters on appeal to the 
RO for additional development.  In May 2005, the RO increased 
the disability rating for strain and myositus of the lumbar 
region to 40 percent for , effective July 14, 2003 (the date 
of VA examination).  The September 2005 SSOC reflects the 
RO's continued denial of service connection for paranoid 
schizophrenia, undifferentiated type, as well as the denial 
of a disability rating in excess of 40 percent for strain and 
myositus of the lumbar region.

Because a higher rating for strain and myositus of the lumbar 
region is available, both prior to and after the July 14, 
2003 VA examination, and the veteran is presumed to seek the 
maximum available benefit for a disability, claims for higher 
ratings remain viable on appeal.  See AB v. Brown, 6 Vet. 
App. 35, 38 (1993).  Hence, the Board has re-characterized 
the appeal for higher rating for the low back disability as 
encompassing the two issues set forth on the title page of 
this document. 


FINDINGS OF FACT

1. All notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished.

2.  The competent and probative medical evidence on the 
question of psychiatric diagnosis establishes that the 
veteran does not have paranoid schizophrenia, 
undifferentiated type. 

3.  For the period from February 26, 1999, through July 13, 
2003, the veteran's strain and myositus of the lumbar region 
was manifested by impairment that results in moderate overall 
limitation of motion of the lumbar spine, the veteran's low 
back disability is not shown to result in functional loss 
consistent with severe limitation of motion of the lumbar 
spine, severe lumbosacral strain, or radiculopathy. 

4.  Since July 14, 2003, the veteran's strain and myositus of 
the lumbar region has been manifested, primarily, by 
objective evidence of overall severe limitation of motion, 
tenderness, and severe muscle spasms, with no evidence of 
fractured vertebra, intervertebral disc syndrome, or 
ankylosis of the lumbar spine.  


CONCLUSION OF LAW

1.  The criteria for service connection for paranoid 
schizophrenia, undifferentiated type, are not met. 38 
U.S.C.A. §§ 1131, 1137, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303 (2005).

2.  The criteria for a disability rating in excess of 20 
percent for strain and myositus of the lumbar region, for the 
period from February 26, 1999, to July 13, 2003, are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.321, 4.1, 4.20, 4.27, 4.7, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5021,5292, 5295 (2002-2003).  

3.  The criteria for a disability rating in excess of 40 
percent for strain and myositus of the lumbar region, from 
July 14, 2003, are not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 
4.20, 4.27, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5021-5292, 5295 (2002); 38 C.F.R. § 4.71a, Diagnostic Codes 
5021, 5237 (2003-2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2004).  In 
addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development actions needed to fairly 
adjudicate each claim on appeal has been accomplished.

Through November 2001 and May 2005 post-rating notice 
letters, the RO notified the veteran and her representative 
of the legal criteria governing the claims; the November 2001 
letter notified the veteran of the elements required to 
establish entitlement to service connection, and the type of 
evidence needed to establish each element; the May 2005 
letter reiterated the requirements for establishing service 
connection, as well as explained that establishing 
entitlement to a higher rating for the low back disability 
required evidence that the disability had worsened.  After 
each, they were afforded the opportunity to respond.  Hence, 
the Board finds that the appellant has received sufficient 
notice of the information and evidence needed to support her 
claim, and has been afforded ample opportunity to submit such 
information and evidence.

The Board also finds that the November 2001 and May 2005 
notice letters satisfy the statutory and regulatory 
requirement that VA notify a claimant what evidence, if any, 
will be obtained by the claimant and which evidence, if any, 
will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) (addressing the duties imposed by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  In those 
letters, the RO notified the appellant that VA was required 
to make reasonable efforts to obtain medical records, 
employment records, or records from other Federal agencies.  
The appellant was also requested to identify and provide the 
necessary releases for any medical providers from which she 
wished the RO obtain and consider evidence.  Additionally, 
the May 2005, post-remand letter notified the veteran of 
evidence received, to date, identified evidence that was 
ultimately her responsibility to ensure that VA receives, as 
well as indicated that the veteran should send in pertinent 
evidence in her possession.  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veteran Claims 
(Court) held that proper VCAA notice should notify the 
appellant of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant's possession that pertains to this claim (or 
claims).  As noted above, all four content of notice 
requirements have been met.

Pelegrini also held that the plain language of 38 U.S.C.A. § 
5103(a) (West 2002) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA- administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such pre-adjudication 
notice was not prejudicial to the claimant.

In the matters now before Board, documents meeting the VCAA's 
notice requirements were provided to the appellant after the 
May 1999 rating action on appeal, and well after a 
substantially complete application was received.  However, in 
this case, such makes sense, inasmuch as the VCAA was not 
enacted until November 2000, almost 18 months after the May 
1999 rating decision.  However, the Board finds that the lack 
of full pre-adjudication notice in this appeal has not, in 
any way, prejudiced the appellant.  The Board notes that the 
Court has held that an error in the adjudicative process is 
not prejudicial unless it "affects a substantial right so as 
to injure an interest that the statutory or regulatory 
provision involved was designed to protect such that the 
error affects 'the essential fairness of the 
[adjudication].'"  Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  
 
The Board finds that, in this appeal, the delay in issuing 
section 5103(a) notice was not prejudicial to the appellant 
because it did not affect the essential fairness of the 
adjudication, in that his claims were fully developed and re-
adjudicated after notice was provided.  As indicated above, 
the RO gave the appellant opportunities to provide 
information and evidence pertinent to the claims on appeal.  
Following the issuance of the May 2005 letter, the appellant 
was afforded further opportunities to present information 
and/or evidence pertinent to the claims before the RO 
readjudicated the claims (as reflected in the May 2005 and 
September 2005 SSOCs).  Neither in response to the above-
referenced letters, nor at any other point during the 
pendency of this appeal, has the appellant or his 
representative informed the RO of the existence of any 
evidence-in addition to that noted below-that needs to be 
obtained prior to appellate review.

Hence, the Board finds that any failure on VA's part in not 
fulfilling the VCAA notice requirements prior to the RO's 
initial adjudication of the claims is harmless.  See ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); 
Cf. 38 C.F.R. § 20.1102 (2005).

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim (veteran status, existence of a disability, connection 
between the veteran's service and that disability, degree of 
disability, and effective date pertaining to the disability).  
In this appeal, the veteran's status is not at issue.  In 
connection with the claim for service connection, the RO has 
not notified the appellant of the criteria for pertaining to 
the  degree of disability or effective date of rating.  
However, on these facts, such omission is harmless.  Id.  , 
the Board's decision herein denies service connection for the 
claimed disability; as such, no disability rating or 
effective date is being assigned; and there is no possibility 
of prejudice to the appellant under the notice requirements 
of Dingess/Hartman.  As regards the claims for higher rating, 
the Board notes that, in Dingess/Hartman, the Court held 
that, in rating cases, VA notice must include information 
regarding all potential criteria for assignment of a higher 
rating; this information was provide in the March 2000 SOC 
and September 2005 SSOC.

The Board also points out that there is no indication 
whatsoever that any additional action is needed to comply 
with the duty to assist the appellant in connection with any 
claim on appeal.  The RO, on its own initiative as well as 
pursuant to the Board's remands, has made reasonable and 
appropriate efforts to assist the appellant in obtaining 
evidence necessary to substantiate her claims, to include 
obtaining military, VA, and private medical and examination 
records.  In addition, in connection with the claim, the RO 
arranged for the appellant to undergo VA examinations, the 
reports of which are of record.  Neither the veteran nor her 
representative has identified, and the record does not 
otherwise indicate, any existing records, in addition those 
identified above, that need to be obtained.

The Board also finds that no further development is to create 
any additional evidence for consideration in connection with 
any claim on appeal is needed.  In this regard, the Board 
points out that the veteran failed to report to a VA 
examination scheduled (pursuant to the June 2001 remand) in 
April 2002.  Until June 2003, notices sent to the veteran's 
last known address, were returned by the United States Postal 
Service as undeliverable and the RO was unable to obtain a 
current address until June 2003.  While, in the normal course 
of events, it is the burden of the veteran to keep VA 
apprised of her whereabouts, and if she does not do so, there 
is no burden on the part of VA to turn up heaven and earth to 
find her (see Hyson v. Brown, 5 Vet. App. 262, 264 (1993)), 
once the RO obtained a current addressed it arranged for the 
veteran to undergo examination; however, the record reflects 
that the veteran also failed to report for a July 2005 to 
obtain information as to the severity of her service-
connected low back disability. 

Under these circumstances, the Board finds that there is no 
prejudice to the veteran in the Board proceeding, at this 
juncture, with an appellate decision on each of the claims on 
appeal. 

A.  Service connection for paranoid schizophrenia, 
undifferentiated type.

Service connection may be established for disability 
resulting from an injury suffered or disease contracted in 
the line of duty, or from aggravation of a pre-existing 
injury or disease in the line of duty.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.  Service connection may be granted 
for a disability diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disability is due to disease or injury that was 
incurred in or aggravated by service.  38 C.F.R. § 3.303(d).  
Service connection requires findings as to the existence of a 
current disability and of a connection between the veteran's 
service and the disability.  Watson v. Brown, 4 Vet. App. 309 
(1993).

In adjudicating a claim for benefits, the Board must 
determine whether a preponderance of the evidence supports 
the claim or whether all of the evidence is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).

Considering the evidence of record in light of the above- 
cited criteria, the Board finds that there is no basis for a 
grant of service connection for a paranoid schizophrenia, 
undifferentiated type.

In this case, the service medical records are completely 
negative for complaints, findings, or diagnosis of any 
psychiatric disability.  Post-service medical records dated 
from 1983 to 2002 also reflect no findings or diagnosis of 
schizophrenia.  Moreover, a competent medical opinion-set 
forth by the July 2003 VA examiner-establishes that the 
veteran does not currently suffer from paranoid 
schizophrenia, undifferentiated type.  After a review of the 
veteran's contentions and medical history, and comprehensive 
examination of the veteran, the 2003 VA examiner concluded 
that there was no evidence to establish a diagnosis of 
schizophrenia; rather, the examiner opined that the veteran 
had a diagnosis of cocaine and cannabis dependence and 
alcohol abuse not related to service.  Significantly, neither 
the veteran nor her representative has presented, identified, 
or even alluded to the existence of any contrary evidence to 
support the claim-i.e., medical evidence to establish that 
the veteran does currently suffers from the claimed 
disability, and that such disability is the result of her 
military service.  

As indicated above, Congress has specifically limited 
entitlement to service connection for disease or injury to 
cases where such incidents have resulted in a disability.  
See 38 U.S.C.A. § 1110.  Hence, the competent evidence 
establishes that the veteran does not suffer from the 
disability for which service connection is sought, there can 
be no valid claim for service connection.  Gilpin v. West, 
155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992). 

In addition to the medical evidence, the Board has considered 
the appellant's assertions advanced in connection with the 
claim under consideration; however, such assertions provide 
no basis for allowance of the claim.  Although the veteran 
may believe that she currently has paranoid schizophrenia, 
undifferentiated type, as a layperson without the appropriate 
training and expertise, the veteran simply is not competent 
to provide a probative opinion on a medical matter, such as 
the existence of a current disability.  See Bostain v. West , 
11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge").

Under these circumstances, the claim for service connection 
for paranoid schizophrenia, undifferentiated type must be 
denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine; however, as the preponderance of the evidence is 
against the claim, that doctrine is not applicable.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 
at 53-56. 

B.  Higher Ratings

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3. 

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  However, 
where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

Historically, the veteran's service-connected strain and 
myositus of the lumbar region was initially rated as 10 
percent disabling under the provisions of DCs 5021-5292 
(which is indicative of myositus, rated on the basis of 
limitation of motion of the lumbar spine).  See 38 C.F.R. 
§§ 4.20, 4.27; 38 C.F.R. § 4.71a, Diagnostic Code 5021.  In 
connection with the current appeal, by rating action of May 
1999, the RO increased the rating to 20 percent, effective 
February 26, 1999.  As noted above, by rating action of May 
2005, the RO further increased the rating for the veteran's 
strain and myositus of the lumbar region to 40 percent, under 
the provisions of Diagnostic Code 5021-5237 (which is 
indicative of mysositis, rated pursuant to the revised 
criteria for rating lumbosacral strain).  The Board has 
considered all pertinent rating criteria for evaluating the 
veteran's disability.

Prior to September 26, 2003, 38 C.F.R. § 4.71a, Diagnostic 
Code 5292, limitation of motion of the lumbar spine provided 
a 20 percent rating for moderate limitation of motion of the 
lumbosacral spine, and a 40 percent rating for severe 
limitation of motion of the lumbosacral spine.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5292 (2003).

Consideration has also been given to evaluating the veteran's 
low back disability under Diagnostic Code 5295, which 
pertains to lumbosacral strain.  Under the criteria in effect 
prior to September 26, 2003, Diagnostic Code 5295 provided a 
20 percent rating with muscle spasm on extreme forward 
bending, and loss of lateral spine motion, unilateral, in a 
standing position, and a 40 percent rating for severe 
lumbosacral strain with listing of the whole spine to  the 
opposite side; positive Goldthwaite's sign, marked  
limitation of forward bending in a standing position, loss of  
lateral motion with osteo-arthritic changes, or narrowing or  
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (2003).

Effective September 26, 2003, portion of the rating schedule 
for evaluating disabilities of the spine was revised.  See 68 
Fed. Reg. 51,454-458 (Aug. 27, 2003) (to be codified at 38 
C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243).  As there is 
no indication that the revised criteria are intended to have 
retroactive effect, the Board has the duty to adjudicate the 
claim only under the former criteria for any period prior to 
the effective date of the new diagnostic codes, and to 
consider the revised criteria for the period beginning on the 
effective date of the new provisions.  See Wanner v, 
Principi, 17 Vet. App. at 9; DeSousa v. Gober, 10 Vet. App. 
at 467.  See also VAOPGCPREC 3-2000 (2000) and 7-2003 (2003).

As the RO has considered both the former and revised 
criteria, and furnished the veteran with notice of the 
revised criteria (see the May 2005 and September 2005 SSOCs), 
there is no due process bar to the Board in also considering 
the former and revised criteria.

With respect to the revised criteria for disability of the 
spine that came into effect on September 26, 2003, lumbar 
spine limitation of motion and lumbosacral strain are to be 
evaluated under the General Rating Formula for Diseases and 
Injuries of the Spine (outlined below).  38 C.F.R. § 4.71a, 
Diagnostic Codes 5237 and 5242 (2005).  

Under the General Rating Formula for Rating Diseases and 
Injuries of the Spine,  those disabilities with or without 
symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease,  the following ratings will 
apply:  a 20 percent evaluation is warranted for forward 
flexion of the thoracolumbar spine greater than 30 degrees, 
but not greater than 60 degrees; or the combined range of 
motion of the thoracolumbar spine is not greater than 120 
degrees; or if there is muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis,  or abnormal 
kyphosis.  A 40 percent evaluation is warranted for forward 
flexion of the thoracolumbar spine 30 degrees or less; or, 
favorable ankylosis of the entire thoracolumbar spine.  A 50 
percent evaluation is warranted for unfavorable  ankylosis of 
the entire thoracolumbar spine and a 100 percent evaluation 
is warranted for unfavorable ankylosis of the entire spine.

Additionally, under Note (1), evaluation of any associated 
objective neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment are to be rated 
separately under the appropriate diagnostic code.  Under Note 
(2), for VA compensation purposes, normal forward flexion of 
the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 
30 degrees, left and right lateroflexion are 0 to 30 degrees, 
and left and right lateral rotation are 0 to 30 degrees.  The 
normal combined range of motion of the thoracolumbar spine is 
to 240 degrees.  Finally, under Note (5), for VA compensation 
purposes, unfavorable ankylosis is a condition in which the 
entire thoracolumbar spine is fixed in flexion or extension.  
Fixation of a spinal segment in neutral position (zero 
degrees) always represents favorable ankylosis.  See 38 
C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine (2005).

Under the former and revised criteria, the terms "mild," 
"moderate," and "severe" are not defined in the Schedule.  
Rather than applying a mechanical formula, the Board must 
evaluate all of the evidence to the end that its decisions 
are "equitable and just."  38 C.F.R. § 4.6.  It should also 
be noted that use of terminology such as "mild" or "moderate" 
by VA examiners and others, although an element of evidence 
to be considered by the Board, is not dispositive of an 
issue.  All evidence must be evaluated in arriving at a 
decision regarding a higher rating.  38 C.F.R. §§ 4.2, 4.6.

The Board also point out that, when evaluating 
musculoskeletal disabilities, VA may, in addition to applying 
schedular criteria, consider granting a higher rating in 
cases in which functional loss due to pain, weakness, excess 
fatigability, or incoordination is demonstrated, and those 
factors are not contemplated in the relevant rating criteria.  
See 38 C.F.R. 38 U.S.C.A. §§ 4.40, 4.45, 4.59; Deluca v. 
Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 
C.F.R. §§ 4.40 and 4.45 are to be considered in conjunction 
with the diagnostic codes (DCs) predicated on limitation of 
motion.  Johnson v. Brown, 9 Vet. App. 7 (1996). 

1.  Evaluation of Strain and Myositus of the Lumbar Region, 
during the period from February 26, 1999, through July 13, 
2003.

After careful consideration of the evidence in light of 
applicable criteria, the Board finds that the competent 
medical evidence establishes that the criteria for a rating 
in excess of 20 percent for the veteran's low back 
disability, have not been met during the period from February 
26, 1999, through July 13, 2003.  

With respect to the criteria in effect prior to September 26, 
2003, under Diagnostic Code 5292, the Board notes that to 
warrant a rating in excess of 20 percent, the evidence must 
show that the veteran's disability is productive of severe 
disability due to limitation of motion of the lumbosacral 
spine.  In that regard, the Board notes that on April 1999 VA 
examination, the veteran complained of chronic low back pain 
radiating to her left lower extremity and associated with 
numbness, paresthesia and cramps.  She stated that 
precipitating factors were bending, prolonged standing, 
sitting and lifting.  She used a lumbosacral corset.  Range 
of motion testing revealed that the veteran exhibited forward 
flexion to 80 degrees; extension to 20 degrees; lateral was 
20 degrees to the right side and 25 degrees to the left side; 
and rotation was 25 degrees bilaterally.  The examiner noted 
that there was no painful motion.  He indicated that there 
was objective evidence of paravertebral muscle spasm, 
tenderness in the lumbosacral spine, and decreased lumbar 
lordosis.  X-rays and CT scans previously taken were normal.  

VA outpatient records dated from October 2001 to April 2002 
reflect that the veteran was seen in the emergency room for 
various complaints to include chronic low back pain and low 
back muscle spasm.  A November 2001 VA outpatient reflects 
that range of motion was intact, muscle tone was adequate and 
no deformities.  It was noted that the veteran had neck 
paraspinal tenderness.  There was no edema and there was no 
gross motor or sensory deficit.  A February 2002 radiology 
report reflects an impression of mild osteopenia of the spine 
and straightening of the spine consistent with inflammatory 
changes or muscular spasm. Otherwise, vertebral bodies, 
posterior elements and joints were normal.  No paraspinal 
masses or abnormal calcifications were seen. 

Pursuant to a June 2001 Board remand, in April 2002, the RO 
notified the veteran  of a scheduled VA examination to 
determine the current severity of her low back disability.  
However, the veteran failed to show for the examination.  A 
note in the record also reflects that the veteran failed to 
show for a scheduled VA spine examination in December 2002.

Based on the medical evidence available during this time 
frame in question, the Board observes that the findings are 
consistent with no more than moderate limitation of motion 
and do not support a higher rating on the basis of severe 
limitation of motion under former Diagnostic Code 5292.  
Additionally, the Board finds that a rating in excess of 20 
percent is not warranted under the version of DC 5295 in 
effect prior to September 26, 2003.  The veteran is shown to 
have back pain, some limitation of motion, muscle spasms and 
tenderness.  However, there is no evidence of listing of 
whole spine to opposite side, positive Goldthwait's sign, 
loss of lateral motion with osteo-arthritic changes, or some 
of the above with abnormal mobility on forced motion.  Based 
on the foregoing, the Board finds that the competent and 
probative evidence is absent for objective evidence of severe 
lumbosacral strain symptoms.  Therefore, the next higher 
rating of 40 percent under Diagnostic Code 5295 is not 
warranted during this time period. 

Furthermore, the Board notes that in assigning the 20 percent 
rating for the period from February 26, 1999, through July 
13, 2003, under Diagnostic Code 5292, or, alternatively, 
under Diagnostic Code 5295, the RO has considered functional 
loss due to pain for the period in question, and that 
consideration of 38 C.F.R. §§ 4.40 and 4.45, and DeLuca, 
provides no basis for consideration of any higher evaluation 
under any pertinent provision of the rating schedule.  The 
Board notes that the VA examiner specifically stated there 
was no painful motion.  In light of the clinical findings 
reflective of pain and flexion to 80 degrees, with additional 
losses in extension, bending, and rotation, the Board finds 
that the 20 percent rating compensates the veteran for any 
additional functional loss due to weakness, excess 
fatigability,  incoordination, or pain on motion.  The 
medical evidence simply does not indicate that the 
manifestation of low back disability more nearly approximated 
the criteria for the next higher, 40 percent rating, for 
severe limitation of motion of the lumbar spine during this 
time period.  See 38 C.F.R. §§ 4.40,  4.45, 4.59, 4.71a, 
Diagnostic Code 5292.  

The Board also finds that, during this period, there are no 
other potentially applicable diagnostic codes pursuant to 
assign any higher rating for the veteran's service-connected 
low back disability.  In this case, there is no evidence that 
the veteran's disability was comparable to residuals of a 
fractured vertebra (Diagnostic Code 5285), ankylosis 
(Diagnostic Code 5289), or intervertebral disc syndrome 
(Diagnostic Code 5293).  

As such, the Board finds that, for the period from February 
26, 1999, through July 13, 2003, no higher than a 20 percent 
rating is warranted.  
 
2.  Evaluation of Strain and Myositus of the Lumbar Region 
for the Period from July 14, 2003

A review of the medical evidence reflects that on July 14, 
2003 VA examination, the veteran complained of severe low 
back pain with radiation to the whole back up to the cervical 
area associated with frequent numbness of the left calf with 
no other symptomatology reported on the lower extremities.  
The veteran described flare-ups with additional limitation of 
motion twice per week.  She stated that she was verbally told 
to do bedrest for two days during these flare-ups.  The 
examiner noted hat no medical certificate was issued for 
strict bedrest.  The veteran stated that when she had acute 
flare-ups of pain, she needed help to dress.  Due to her low 
back condition, she can not swim or walk as an exercise and 
can not jog.  On examination, she had straightening of the 
lumbar lordosis, due to severe muscle spasm.  She had normal 
lower limbs, but had a slow guarded gait, and was limping 
with her right leg.  Range of motion of the lumbosacral spine 
was noted as forward flexion equals 10 degrees, backward 
extension equals 5 degrees, lateral flexion equals 10 
degrees, and rotations equal 15 degrees.  There were no 
deformities of the lumbar spine and this was confirmed by x-
rays and CT scan.  The examiner noted that there was painful 
motion from the first degree to the last degree on the range 
of motion.  The examiner noted that the veteran was 
additionally limited by severe pain, fatigue, weakness and 
lack of endurance following repetitive use.  He noted there 
was severe objective evidence of painful motion on all 
movements of the lumbar spine.  There was severe palpable 
lumbosacral spasm and severe tenderness to palpation of the 
lumbar area.  The examiner reported that there were no 
postural abnormalities of the back or fixed deformities.  
Minimal neurological findings were noted.  The diagnosis was 
strain and myositus of the lumbar back region.  

Considering the evidence of record in light of all pertinent 
criteria, the Board finds that, as of July 13, 2003, the RO 
appropriately assigned a higher rating for the low back 
disability; however, since that time, a rating in excess of 
40 percent for the veteran's low back disability is not 
warranted under either the former or revised applicable 
criteria.

Since July 14, 2003, there is objective evidence of 
straightening of the lumbar lordosis due to severe lumbar 
spasms, normal lower limbs, but slow guarded gait, with no 
deformities of the lumbar spine, as well as additional 
evidence of functional impairment to warrant the currently 
assigned maximum rating of 40 percent under either Diagnostic 
Code 5292 or, alternatively, Diagnostic Code 5295 or, since 
September 26, 2003, the General Rating Formula for evaluating 
disease or injuries of the spine.  See 68 Fed. Reg. 51454 
(August 27, 2003).  In this regard, the Board points out 
that, on VA examination in July 2003, the physician 
documented significant (more than moderate) degrees of 
limitation of flexion and painful motion, resulting in 
functional impairment.  In addition, the Board notes that the 
veteran reported severe pain in her lower back with acute 
flare-ups, which according to the veteran, requires her to 
take medication and bed rest and prevents her from cooking 
and doing dishes. The fact that the veteran experiences 
functional loss due to pain is also supported by x-ray 
findings, which show straightening of the lumbar spine 
consistent with muscular spasm.  The currently assigned 40 
percent evaluation contemplates that some of the veteran's 
functional loss is due to pain.  Moreover, as the veteran has 
the maximum rating under Diagnostic Code 5292 (as well as 
Diagnostic Code 5295), there is no basis for assignment of a 
higher rating under either diagnostic based solely on 
functional loss due to pain.  See 38 C.F.R. §§ 4.40, 4.45; 
Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

The Board also finds that there is no basis for assignment of 
any higher rating under any other diagnostic code, pursuant 
to either the former or revised applicable criteria.  In this 
regard, the Board points out that case, there is no evidence 
that the veteran's service-connected low back disability has 
resulted in, or in disability comparable, to residuals of a 
fractured vertebra, intervertebral disc syndrome, or 
ankylosis, nor is there evidence that the veteran's low back 
disability results in separately ratable orthopedic and 
neurological components.  See 38 C.F.R. § 4.71a, Diagnostic 
Codes 4.71a, Diagnostic Codes 5286, 5289, 5293 (as in effect 
prior to September 26, 2003) and the General Rating Formula 
(as in effect since September 26, 2003). 

Accordingly, the veteran's strain and myositus of the lumbar 
region does not warrant more than the assigned 40 percent 
rating since July 14, 2003.

3.	Conclusion  

The Board again notes that the veteran failed to appear to 
scheduled VA examinations in April and December 2002, as well 
as in July 2005.  While further examinations of the spine may 
have elicited additional findings upon which to evaluate the 
veteran's disability, the veteran has not cooperated in the 
RO's efforts to obtain such additional information as 
demonstrated by her failure to show for the scheduled VA 
examinations as noted above.  Under these circumstances, the 
Board can, at most, consider the matter of a higher rating 
for each period under consideration on the basis of the 
current record.  See 38 C.F.R. § 3.655.  As indicated above, 
with respect to each period in question, the medical record 
provides no basis for assignment of any higher rating under 
VA's rating schedule.  

Additionally, the Board finds that there is no showing that, 
during either period in question, the veteran's service-
connected strain and myositus of the lumbar region has 
reflected so exceptional or so unusual a disability picture 
as to warrant the assignment of any higher evaluation on an 
extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2005).  
In this regard, the Board notes that the disability has not 
objectively been shown to markedly interfere with employment 
(i.e., beyond that contemplated in the assigned ratings), to 
warrant frequent periods of hospitalization, or to otherwise 
render impractical the application of the regular schedular 
standards.  In the absence of evidence of any of the factors 
outlined above, the criteria for invoking the procedures set 
forth in 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

For all the foregoing reasons, the Board finds that 
disability ratings for strain and myositus of the lumbar 
region in excess of 20 percent (for the period from February 
26, 1999, through July 13, 2003) and in excess of 40 percent 
(for the period from July 14, 2003) must be denied.  In 
reaching these conclusions, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine; however, 
as the preponderance of the evidence is against a higher 
rating during each period, that doctrine is not applicable.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. at 53-56 (1990). 



ORDER

Service connection for paranoid schizophrenia, 
undifferentiated type, is denied.

A disability rating in excess of 20 percent for strain and 
myositus of the lumbar region, for the period from February 
26, 1999, through July 13, 2003, is denied.

A disability rating in excess of 40 percent for strain and 
myositus of the lumbar region, for the period from July 14, 
2003, is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


